Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7-19 and 21 are allowed. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 20 is rejected under 35 U.S.C. 103 as obvious over Okuya et al. (PG Pub. 2009/0137176) in view of Kee (KR 2014/0040302).
Regarding claim 20,  Okuya et al. teach a fabric substrate comprising a first layer wherein the first layer includes a first plurality of fill yarns and at least one functional fill yarn (an electrically conductive yarn or the at least one blended yarn taught in paragraph 0025) and a second layer includes a second plurality of fill yarns wherein the second plurality of fill yarns and the at least one functional fill yarn exhibit substantially the same compressive strength or resistance or flexural strength as the at least one functional fill yarn in the first layer is the same functional fill yarn which is in the second layer and are both electrically conductive yarn taught in paragraph 0034. A plurality of warp yarns maintain the plurality of fill yarns and the at least one functional fill yarn in the first layer and maintain the second plurality of fill yarns in the second layer wherein the first layer is separated from the second layer.  
Okuya et al. teach the yarns of the fabric have a denier of 400dtex or less. Okuya et al. also teach the flame retardant yarn can be acrylic and rayon. It is known that the diameter of a yarn in millimeters = √(360/(9000*density*0.7855)). Therefore with simple math calculations, it is known that the diameter of the flame retardant yarn can be 0.21mm and also can be 0.18mm assuming 400dtex. The reinforcing yarns are taught as they can be the same size as the base cloth yarns and therefore the plurality of warp yarns, the at least one functional yarn, the first plurality of fill yarns and the second plurality of fill yarns are taught as within the claimed diameter range and the ratio of the diameter of the at least one functional yarn to each of the second plurality of fill yarns is also within the claimed range.
Okuya et al. are silent regarding the inclusion of a photochromic or thermochromic component. However, Kee teaches thermochromic dyes for clothing in order to identify a temperature change. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thermochromic dye of Kee in Okuya et al. in order to identify a temperature change in the yarn and therefore the functional yarn possesses the thermochromic component and the claimed invention is arrived at. 
Response to Arguments
Claims 1-3, 7-19 and 21 are allowed. Applicant has amended claims 20 away from the indicated allowable subject matter. Therefore, claim 20 is no longer allowed. Claim 20 has been rejected as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Shawn Mckinnon/Examiner, Art Unit 1789